OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs to respondents against both appellants, for the reasons stated in its memorandum (98 AD2d 869). We add that, whether or not petitioner has standing to bring the instant proceeding in light of the provisions of article IV of the collective bargaining agreement (Chupka v Lorenz-Schneider Co., 12 NY2d 1; Matter of Soto [Goldman], 7 NY2d 397), the issues raised are properly before us on the county’s appeal, it having cross-petitioned for the same relief. We note further, however, that the claim of laches is not, that question being for the arbitrator (cf. CPLR 7502, subd [b]), and that revocation of the Apuzzo appointment is not barred by section 75 of the Civil Service Law, the failure to follow the seniority preference provision of section 2 of article XIV of the agreement being an irregularity of a substantial nature in the appointment, within the meaning of the last unnumbered paragraph of subdivision 4 of section 50 of the Civil Service Law (see, also, Civil Service Law, § 52, subd 2).
Chief Judge Cooke and Judges Jasen, Jones, Wacht-ler, Meyer, Simons and Kaye concur.
Order affirmed, with costs to respondents against appellant, in a memorandum.